Moyer, C.J.
A document titled “Motion to Disqualify Chief Justice Thomas J. Moyer Pursuant to ORC. 2701.03 Conflicts” was received by the Clerk of this court from plaintiff and docketed by the Clerk as an affidavit of disqualification.
The motion purports to seek the disqualification of Chief Justice Thomas J. Moyer from the above-captioned case pending in this court.
R.C. 2701.03 cited by affiant governs the disqualification of a judge of the court of common pleas. There is no statutory provision for the disqualification of a justice of this court, and the pleading should have been filed as a motion in the captioned case. .
It is therefore ordered that the matter is dismissed as an affidavit of disqualification pursuant to R.C. 2701.03, and the Clerk is directed to file the pleading as a motion in case No. 91-2475 pending in this court.